signiticant index no dollar_figure -o department of the treasury internal_revenue_service washington d c tax exempt and _ government entities division may tp mata employer plant a plant b plant c plant d plant e plant f piant g plant h plant dear mr this letter constitutes notice that with respect to the above-named defined benefit pension_plan the five plan amendments described below are reasonable and provide for de_minimis increases in plan liabilities of the plan within the meaning of sec_401 of the internal_revenue_code code and section i of the employment retirement income security act of erisa sec_401 of the code provides that a plan is not a qualified_plan if there is an amendment that increases the liabilities of a plan where the plan is maintained by a debtor in a case under title of the united_states_code however sec_401 provides exceptions to sec_401 if the plan were such amendment to take effect would have a funded_current_liability_percentage as defined in sec_412 of at least percent or if the secretary determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor section i of the erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the united_states_code section i of erisa provides an exception to section i of erisa if the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor on date the employer filed for protection under chapter of the united_states bankruptcy code the employer has not yet been reorganized on date the employer received a favorable ruling letter the date ruling letter indicating that certain plan amendments were reasonable and provided for de_minimis increases in plan amendments the employer proposes five additional amendments to the plan subject_to the restrictions of code sec_401 the amendments are described below the plan was established on date by the merger of three existing plans the plan document has a separate portion or attachment for each formerly separate plan currently as a result of subsequent corporate acquisitions the plan has eleven attachments amendment attachment would be amended to increase the applicable flat dollar accrual rate by dollar_figure for participants employed at plant a who retire on or after date the employer has stated that the purpose of this amendment is to bring the benefit levels for plant a participants more in-line with other participants whose coverage is provided for in attachment amendment attachment would be amended to increase the applicable flat dollar accrual rate by dollar_figure dollar_figure and dollar_figure for the periods date-date date-date and date-date respectively in comparison with the previou sec_12 month period attachment would also be amended to provide that all employees hired at plant b on or after date would not be covered under attachment attachment would be amended to provide that all employees hired at plant b on or after date would be covered by the cash balance benefit under attachment of the plan and would receive service-based credits equal to dollar_figure per month of service the employer has stated that the purpose of this amendment is to bring the benefit levels for participants employed at plant b more in-line with similarly situated employees of the employer and to stay competitive within the employer's industry furthermore the employer states that the above changes to attachments and were negotiated in the context of a broader collective bargaining process in which the parties agreed to changes in other benefit programs that will result in savings to the employer amendment attachment would be amended to provide a dollar_figure dollar increase in the flat dollar accrual rate for participants employed at plant c or plant d who retire on or after date for participants employed at plant c or date for participants employed at plant d the employer has stated that the purpose of this amendment is to bring the benefit levels for participants employed at plants c and d more in-line with similarly situated employees of the employer and to stay competitive within the employer's industry furthermore the employer states that the changes to attachment were negotiated in the context of a broader collective bargaining process in which the parties agreed to changes in other benefit programs that will result in savings to the employer the employer intends to make the following proposed amendments effective within days of the date of this letter the effective date amendment attachment would be amended to provide coverage on the effective date for participants employed at plant a other than for participants age or older with at least ten years_of_service as of date grandfathered employees such participants to receive pay-based credits in accordance with the pay credit provisions of attachment attachment would be amended to cease coverage on the effective date for participants employed at plant a other than for grandfathered employees in addition attachment would be amended to provide a lump sum benefit for all active participants employed at plant a including grandfathered employees equal to the actuarial equivalent of the participant’s accrued_benefit currently lump sum payments for plant a employees are limited to the actuarial equivalent of the participant's accrued_benefit as of date the employer has stated that the purpose of this amendment is to bring the benefit levels and options for plant a participants more in-line with other hourly participants in the plan amendment attachment would be amended to provide that as of the last day of each month beginning with the month of the effective date and ending with the month thereafter the cash balance account of each participant covered under the pay credit provisions of attachment would be credited with an amount equal to four percent of such participant's_compensation for that month currently the pay credit provisions of attachment generally provide for the crediting of amounts equal to two percent of each participant's_compensation up to one-half of the social_security_wage_base and four percent of compensation above that level attachment would also be amended to provide that beginning with the month of the effective date and ending with the month thereafter the cash balance accounts of certain employees of plants e f g h and l would be credited under the pay credit provisions of attachment in lieu of amounts currently credited to such employee’s accounts under the service_credit provisions of that attachment the employer has stated that the purpose of this amendment is to make uniform the overall pay credit rate for covered employees regardless of pay level after the amendments described above the plan has a funded_current_liability_percentage that is less than percent and the employer is a debtor in possession in a case under title of the united_states_code merely because generally the amendments were negotiated in the context of broader collective bargaining processes does not cause them to be considered reasonable however the employer believes that the amendments will help it to remain competitive furthermore upon receipt of this ruling letter the employer will contribute to the plan an amount equal to the increase in current_liability resulting from all of the proposed amendments accordingly if such contribution is made the amendments are considered reasonable the actuarial information furnished indicates that the sum of the increase in current_liability resulting from the five proposed amendments plus the amendments adopted pursuant to the date ruling letter is less than three percent similarly the sum of the increase in accrued liability resulting from the five proposed amendments plus the amendments adopted pursuant to the date ruling letter is less than three percent in addition the increase in the sum of the normal_cost net amortization charges and additional funding charges resulting from such amendments is also less than three percent based upon the above the increase in plan liabilities is de_minimis this ruling considers only the application of code sec_401 and erisa section i to the amendments described in your date ruling_request as supplemented by your letter of date and does not consider any other issues that may arise in connection with the plan or these amendments in particular this ruling does not consider the application of sec_411h of the code section b h of erisa or section of the age discrimination and employment act to amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file manager employee_plans classification in a copy of this letter is also being sent to the lf you have any questions on this ruling letter please contact sincerely qpnere hullonh fe james e holland jr manager employee_plans technical
